ON PETITION FOR REHEARING
PER CURIAM.
Appellant’s petition for rehearing is granted and the sentence appealed from is affirmed upon authority of Poore v. State, 531 So.2d 161 (Fla.1988), and Franklin v. State, 526 So.2d 159 (Fla. 5th DCA 1988).
Furthermore, we certify to the Supreme Court of Florida the following question as one of great public importance:
HAVING SENTENCED A DEFENDANT TO A TERM OF INCARCERATION FOLLOWED BY PROBATION OR COMMUNITY CONTROL, WITHOUT SUSPENSION OF ANY PART OF THE PERIOD OF INCARCERATION, MAY THE TRIAL COURT, AFTER A VIOLATION OF THE PROBATION OR COMMUNITY CONTROL, IMPOSE ANY SENTENCE THAT COULD HAVE BEEN ORIGINALLY IMPOSED WITH CREDIT FOR TIME SERVED AND WITHIN THE SENTENCING GUIDELINES UNLESS VALID REASONS FOR DEPARTURE ARE GIVEN?
HERSEY, C.J., DOWNEY, J., and FRANK, RICHARD, Associate Judge, concur.